

Exhibit 10.51


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as of
January 29, 2013 (the "Effective Date"), by and between FIDELITY NATIONAL
INFORMATION SERVICES, INC., a Georgia corporation (the "Company"), and JAMES W.
WOODALL (the "Employee") and amends that certain Employment Agreement dated as
of October 1, 2009 (the “Agreement”). In consideration of the mutual covenants
and agreements set forth herein, the parties agree as follows:
1.The first sentence of Section 2 of the Agreement is deleted and the following
is inserted in lieu thereof: “Subject to the terms and conditions of this
Agreement, Company employees Employee to serve as Corporate Senior Vice
President and Chief Accounting Officer, or in such other capacity as may be
mutually agreed by the parties.”
2.    The first sentence of Section 4 of the Agreement is deleted and the
following is inserted in lieu thereof: “Commencing as of January 1, 2013 and
continuing during the Employment Term, Company shall pay Employee an annual base
salary, before deducting all applicable withholdings, of no less than $330,000
per year, payable at the time and in the manner dictated by Company’s standard
payroll policies.”
3.    Section 5(c) of the Agreement is deleted and the following is inserted
lieu thereof:
“an annual incentive bonus opportunity under Company's annual incentive plan
("Annual Bonus Plan") for each calendar year included in the Employment Term
commencing as of January 1, 2013, with such opportunity to be earned based upon
attainment of performance objectives established by Company ("Annual Bonus").
Employee's target Annual Bonus under the Annual Bonus Plan shall be no less than
75% of Employee's then current Annual Base Salary, with a maximum of up to 150%
of Employee's then current Annual Base Salary (collectively, the target and
maximum Annual Bonus are referred to as the "Annual Bonus Opportunity").
Employee's Annual Bonus Opportunity may be periodically reviewed and increased
by Company, but may not be decreased without Employee's express written consent.
If owed pursuant to the terms of the Annual Bonus Plan, the Annual Bonus shall
be paid no later than the March 15th first following the calendar year to which
the Annual Bonus relates. Unless provided otherwise herein or the Board of
Directors of Company (the "Board") determines otherwise, no Annual Bonus shall
be paid to Employee unless Employee is employed by Company, or an affiliate
thereof, on the last date of the Annual Bonus measurement period;”
[The remainder of this page is intentionally blank.]

1





--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.


FIDELITY NATIONAL INFORMATION
SERVICES, INC.


By:_/s/ Frank R. Martire                    /s/ James W. Woodall         
Name:     Frank R. Martire                    James W. Woodall    
Title: Chairman and Chief Executive Officer







2



